               Case 2:21-cr-00072-RMP               ECF No. 3        filed 06/02/21      PageID.4 Page 1 of 1


                                                CHARGES AND PENALTIES

        CASE NAME: _______________________________
                   JODY LEE WALLETTE               CASE NO.                                   2:21-CR-72-RMP-1
                                                                                             ______________________
                                                                                                                   FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                     ✔
                                     1
                 TOTAL # OF COUNTS: _______      _________FELONY     _________MISDEMEANOR     _________PETTY OFFENSE
                                                                                                          Jun 02, 2021
                                                                                                              SEAN F. MCAVOY, CLERK



Count            Statute                    Description of Offense                                     Penalty

                                                                            CAG up to 20 years,
        21 U.S.C. § 841(a)(1),(b) Possession with Intent to Distribute -    up to a $1,00,000 fine,
  1
        (1)(C)                    Fentanyl                                  not less than 3 years of supervised release up to a life term,
                                                                            denial of federal benefits


        21 U.S.C. § 853            Forfeiture Allegation
